         Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
BERKSHIRE BANK,                        )
                   Plaintiff,          )                            CIVIL ACTION
                                       )                            NO. 19-40057-TSH
                   v.                  )
                                       )
TWIN TIERS AVIATION, INC., NATHAN )
J. COOK and NICOLE ALLEN COOK,         )
                   Defendants.         )
______________________________________ )


                      MEMORANDUM OF DECISOIN AND ORDER
                               March 22, 2021

HILLMAN, D.J.,

                                         Background

       Berkshire Bank (“Berkshire,” or “Plaintiff”) brings an action against Twin Tiers

Aviation, Inc. (“Twin Tiers”), for failure to pay amount due and owing under a loan agreement

and note, and against Nathan J. Cook (“Nathan”) and Nicole Allen Cook (“Nicole” and together

with Nathan) for breach of their personal guaranties. More specifically, in 2013 Twin Tiers

entered into a Business Loan Agreement with Berkshire and signed a promissory note in the

amount of $153,550.00. The loan was guaranteed by Nathan and allegedly, by Nicole. Beginning

in August 2018, Twin Tiers failed to make the required monthly payments due on the loan and it

is currently past due for all subsequent payments. Despite demand by Berkshire, Twin Tiers,

Nathan and Nicole have failed to make payment on their outstanding loan obligations.

       This Memorandum of Decision and Order addresses Plaintiff Berkshire Bank’s Motion

for Summary Judgment (Docket No. 30) pursuant to which Berkshire request judgment against

Twin Tiers, Nathan and Nicole, jointly and severally, in the amount of its damages together with
          Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 2 of 6




attorneys’ fees and costs. More specifically, Berkshire requests Summary Judgment on Counts I

and II of the Complaint on the grounds that no genuine disputes of material fact exist in regard to

Twin Tiers’ breach of its payment obligations under the Promissory Note. Berkshire also

requests Summary Judgment on Counts III and IV of the Complaint on the grounds that no

genuine disputes of material fact exist in regard to Nathan and Nicole’s breach of their payment

obligations under their personal guaranties. For the reasons set forth below, the motion is

granted, in part, and denied, in part.

                                         Standard of Review

       Summary Judgment is appropriate if, “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[G]enuine issues of fact are

those that a factfinder could resolve in favor of the nonmovant, while material facts are those

whose ‘existence or nonexistence has the potential to change the outcome of the suit.’” Green

Mountain Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014) (citation to quoted case

omitted)).

       The moving party bears the burden of establishing that there are no genuine disputes of

material fact. Wade v. Touchdown Realty Group, LLC, 386 F.Supp.3d 56, 62 (D. Mass. 2019).

When considering a motion for summary judgment, “the Court must view the entire record in the

light most favorable to the nonmoving party and draw all reasonable inferences in its favor.” Id.

(citing Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 779-80 (1st Cir. 2011)). “Once the

movant has averred that there is an absence of evidence to support the non-moving party’s case,

the burden shifts to the non-movant to establish the existence of at least one fact in issue that is



                                                  2
            Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 3 of 6




both genuine and material.” Levine-Diaz v. Humana Health Care, 990 F. Supp. 2d 133, 139

(D.P.R. 2014). “[T]o withstand a properly supported motion for summary judgment, the

opposing party must present ‘enough competent evidence’ to enable a factfinder to decide in its

favor on the disputed claims.” Carroll v. Xerox Corp., 294 F.3d 231, 237 (1st Cir. 2002). “‘The

test is whether, as to each essential element, there is “sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party.”’” Sensing v. Outback Steakhouse of Florida,

LLC, 575 F.3d 145, 153 (1st Cir. 2009) (quoting DeNovellis v. Shalala, 124 F.3d 298, 306 (1st

Cir. 1997)).

                                                      Facts

        On August 14, 2013, Twin Tiers entered into a Business Loan Agreement (“BLA”) with

Berkshire 1 and executed a promissory note in favor of Berkshire in the original principal amount

of $153,550.00 (the “Note”). The Note was to be satisfied in one hundred forty-three (143) equal

monthly installments of $1,425.79 beginning on September 14, 2013, with a final payment due

on August 14, 2025. On that same date, Twin Tiers signed an aircraft security agreement (the

“Security Agreement”) granting Berkshire a security interest in a 1980 Cessna 340A airplane,

Serial Number 340A0976, FAA Registration Number of N425RG (the “Collateral”). Berkshire

duly perfected its security interest in the Collateral by recording with the Federal Aviation

Administration. Also on August 14, 2013, Nathan signed a guaranty, absolutely and

unconditionally guaranteeing all obligations of Twin Tiers to Berkshire under the Note (the

“Nathan Guaranty”). Berkshire alleges that Nicole also signed a guaranty, absolutely and




        1
           The entity that entered the BLA with Twin Tiers was Commerce Bank and Trust Company
(“Commerce”). Subsequently, Commerce was purchased by Berkshire. Because Berkshire is the acknowledged
party in interest, the Court will not distinguish between actions taken by Commerce and Berkshire and instead, will
refer to them as the single entity “Berkshire.”

                                                         3
          Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 4 of 6




unconditionally guaranteeing all obligations of Twin Tiers to Berkshire under the Note (the

“Nicole Guaranty;” collectively with the “Nathan Guaranty,” the “Personal Guaranties”).

        Beginning with the August 2018 payment, Twin Tiers failed to make the required

monthly payments due under the Note and is currently past due for all subsequent payments.

Twin Tiers’ failure to make the required payments constituted a default under the loan

documents thereby entitling Berkshire to accelerate the full outstanding balance due. By letter

dated January 18, 2019, Berkshire provided notice to Nathan and Nicole of their payment default

under the Note and Personal Guaranties, and Berkshire’s acceleration of the full outstanding

balance due thereunder. The letter also stated the total due under the loan documents, exclusive

of legal fees and other costs of collection. Despite demand, Nathan and Nicole failed to pay the

outstanding balance due under the Note and Personal Guaranties.

        On May 15, 2020, Twin Tiers sold the Collateral for $65,000.00. The entire proceeds

were remitted to Berkshire who terminated its security interest in the Collateral by filing a

release with the Federal Aviation Administration. After application of the $65,000.00 sale

proceeds, the outstanding balance due to Berkshire under the Note and Personal Guaranties as of

June 10, 2020 is $47,245.02, plus subsequently accruing interest, late charges, costs and

attorneys' fees.

                                            Discussion

                   Berkshire’s Motion for Summary Judgment Against Twin Tiers

        Berkshire moved for Summary Judgment on Counts I and II, against Twin Tiers on the

grounds that it has defaulted on its payment obligations under the BLA and Note entitling

Berkshire to entry of judgment against it as a matter of law. Twin Tiers has not filed a responsive

pleading in this action and therefore, contemporaneously with is motion for summary judgment,



                                                 4
          Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 5 of 6




Berkshire requested that default enter against Twin Tiers— that motion was granted. Berkshire

has established that it is entitled to judgment against Twin Tiers as a matter of law for a sum

certain. See Second Affidavit of Martin O’Riordan in Support of Plaintiff’s Motion for Summary

Judgment (Docket No. 44)(“O’Riordan Affidavit). While Berkshire’s submissions meet

substantially all the requirements of my standing order on motions for default judgment (Docket

No. 37), there are some deficiencies which must be addressed. Therefore, Berkshire shall file a

request for default judgment and proposed order for judgment, which if in compliance with my

standing order, will be granted. Accordingly, I am denying the motion for summary judgment

against Twin Tiers.

          Berkshire’s Motion for Summary Judgment Against the Personal Guarantors

       Berkshire has moved for Summary Judgment against Nathan and Nicole asserting that

they have breached their obligations under the Personal Guaranties by failing to pay Berkshire

the outstanding amounts due and owning to it under the BLA and the Note. More specifically,

Berkshire argues that as guarantors, Nathan and Nicole unconditionally guaranteed the

obligations of Twin Tiers to Berkshire. When Twin Tiers defaulted on their payment obligations

to Berkshire in August of 2018, Nathan and Nicole (under the Personal Guaranties) became

responsible for the outstanding balance. In support of its motion, Berkshire has produced copies

of the Personal Guaranties which it asserts are signed by Nathan and Nicole.

                                        Nathan’s Guaranty

       The Defendants do not contest Berkshire’s allegation that Nathan breached his payment

obligations under the Nathan Guaranty. As noted above, Berkshire provided copies of the Note

and the Nathan Guaranty. However, Nathan contends that Berkshire has not sufficiently

established the amount owed under the Note. Nathan argues that absent additional supporting



                                                 5
             Case 4:19-cv-40057-TSH Document 46 Filed 03/22/21 Page 6 of 6




documentation regarding amounts owed, there remains a triable issue of material fact sufficient

to preclude the granting of Berkshire’s motion for summary judgment. The Court disagrees, and

finds that the documentation as filed by the Berkshire, and as further clarified by the O’Riordan

Affidavit, sufficiently established the amount owed under the Note, along with interest and fees. 2

No genuine issues of material fact exist in regard to Nathan’s liability under the Note and the

Nathan Guaranty, therefore summary judgment as to Count III is granted in favor of Berkshire.

                                               Nicole’s Guaranty

         In response to Berkshire’s motion, Nicole denies having signed the Nicole Guaranty and

has challenged the authenticity of the signature thereon. Nicole argues that Berkshire’s failure to

produce sufficient evidence to prove that her signature is authentic creates a genuine issue of

material fact precluding the entry of summary judgment against her. Berkshire acknowledges

that there is a genuine issue of material fact as to the authenticity of Nicole’s signature.

Accordingly, Berkshire’s motion for summary judgment is denied as to Count IV.

                                                   Conclusion

         Plaintiff’s Motion for Summary Judgment is granted, in part, and denied, in part, as

provided in this Order and Memorandum of Decision.

SO ORDERED


                                                               /s/ Timothy S. Hillman
                                                               TIMOTHY S. HILLMAN
                                                               DISTRICT JUDGE




         This calculation takes into account the proceeds of the sale of the Collateral as applied to the amount
         2

owed under the Note.

                                                          6
